Citation Nr: 0713667	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
personality disorder.

2.  Entitlement to service connection for a psychiatric 
disability other than personality disorder, to include 
depression and bipolar disorder. 

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for bilateral hearing 
loss disability.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to April 
1988 and again from March 1989 to September 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and August 2004 rating decisions 
of the Wichita, Kansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for personality disorder and entitlement to 
service connection for asthma and a psychiatric disability, 
other than personality disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current sinusitis 
disability.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran's current low back disability is 
causally related to service.


3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current tinnitus 
disability.

4.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current bilateral hearing 
loss disability.


CONCLUSIONS OF LAW

1.  A sinusitis disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A low back disability was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2006).

3.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of June 2003 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any evidence in his possession pertaining to the claims.  The 
Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefits sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2006).
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis, sensorineural hearing loss, 
or tinnitus, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

1.  Sinusitis

The veteran asserts that service connection is warranted for 
a sinusitis disability.  
In terms of an in-service injury or disease, the veteran's 
service medical records are silent for complaints of, or 
treatment for, a sinusitis disability.  Such records reflect 
that he was diagnosed with an acute upper respiratory 
infection in September 1990.  However, there is no evidence 
that such upper respiratory infection was in any way related 
to sinusitis.  With respect to a current disability, the 
record indeed demonstrates that in a 1995 VA compensation and 
pension examination, the veteran reported a history of 
sinusitis since his teenage years.  The examiner diagnosed 
the veteran with recurrent sinusitis evidenced by nasal 
congestion on the examination.   However, the Board notes 
that in the 12 years since the 1995 VA compensation and 
pension examination, the record does not demonstrate the 
veteran has provided any additional evidence that he 
continues to experience sinusitis.  Significantly, in an 
October 2001 x-ray of the veteran's sinuses, which was taken 
to rule out chronic sinusitis, the interpreter's impression 
was that the veteran's paranasal sinuses were well aerated 
without evidence of paranasal sinusitis.  Therefore, in the 
absence of any evidence to the contrary, the Board finds that 
the veteran does not have a current sinusitis disability.  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current sinusitis disability, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
sinusitis disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current sinusitis disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a sinusitis disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

2.  Back

The veteran also asserts that service connection is warranted 
for a back disability.    
In order to establish service connection on a nonpresumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability, and an in-service 
injury or disease.  In this case, the record reflects that 
since 2002, the veteran has sought treatment for a current 
back disability that has been diagnosed as degenerative disc 
disease and a herniated disc.  However, the veteran's service 
medical records are silent for complaints of, or treatment 
for a back disability.  Indeed, on a report of medical 
history provided in conjunction with his July 1991 separation 
examination, the veteran denied experiencing recurrent back 
pain.  Likewise, on the corresponding report of medical 
examination, the examiner reported that the veteran's spine 
and musculoskeletal system were normal.  The Board notes that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of a current back 
disability, in 2002, years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record 
does not contain any competent clinical opinion that relates 
the veteran's current back disability to any incident of 
service.  Therefore, the Board finds that a grant of service 
connection on a direct incurrence basis is not warranted. 

In order to establish service connection on a presumptive 
basis, any back arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran has arthritis.  Hence, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection on a presumptive basis for a 
current back disability.

In conclusion, although the veteran asserts that his current 
back disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim. The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2004), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability.

3.  Tinnitus

The veteran asserts that service connection is warranted for 
tinnitus.  The veteran's DD Form 214 reflects that he 
received an expert marksmanship for the M-16 rifle and a 
sharpshooter marksmanship badge for the grenade.  As such, 
the Board finds that it would have been consistent with the 
circumstances of the veteran's service for him to have been 
exposed to noise trauma in service.  

However, the record does not demonstrate that the veteran 
complained of, or sought treatment for tinnitus in service.  
Moreover, the record does not reflect that since the 
veteran's separation from service, the veteran has complained 
of, sought treatment for, or been diagnosed with a current 
tinnitus disability.  Therefore, as the evidence of record 
does not demonstrate that the veteran has a current tinnitus 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Thus, although the veteran asserts that he has a current 
tinnitus disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current tinnitus disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a tinnitus disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

4.  Bilateral Hearing Loss

The veteran also contends that service connection is 
warranted for bilateral hearing loss disability.  In this 
case, the veteran's service medical records do not refer to a 
complaint or finding of hearing loss while in service.  The 
record reflects that the veteran underwent several 
audiometric testings during service.  However, none of the 
results from these evaluations (which reflected pure tone 
thresholds that ranged from 0 to 15 decibels) demonstrated 
hearing loss, as defined by Hensley v. Brown, 5 Vet. App. 155 
(1993), hearing loss "disability" for VA compensation 
purposes, per 38 C.F.R. § 3.385, or a change in hearing 
ability that has been noted to be clinically significant.

The Board notes that, although hearing loss was not 
demonstrated in service, the Board observes that the veteran 
can establish service connection on the basis of post-service 
evidence of a nexus between current hearing loss disability 
and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service. 

The veteran's DD Form 214 reflects that he received an expert 
marksmanship for the M-16 rifle and a sharpshooter 
marksmanship badge for the grenade.  As such, the Board finds 
that it would have been consistent with the circumstances of 
the veteran's service for him to have been exposed to noise 
in service.  However, the record does not reflect that the 
veteran has presented any evidence which documents that he 
has current bilateral impaired hearing or bilateral hearing 
loss "disability" for VA purposes. 

Thus, in the absence any evidence to the contrary, the Board 
concludes that the competent evidence of record fails to 
demonstrate that the veteran has current bilateral hearing 
loss disability for VA purposes.  Although the veteran 
asserts that he has current bilateral hearing loss disability 
that is etiologically related to service, he, as a layperson, 
is not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Although the Board concludes that the evidence is sufficient 
to establish that the veteran was exposed to noise in 
service, the competent evidence of record fails to establish 
the presence of current bilateral ear hearing loss disability 
for VA purposes.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.




ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the veteran's claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for personality disorder, a 
review of the claims file does not reflect that the veteran 
has specifically been informed of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous RO denial.  Therefore, the Board finds that the 
claim must be remanded for compliance with the VCAA and 
recent case law.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

With respect to the veteran's claim for a pyschiatric 
disability, other than personality disorder, the record 
reflects that the veteran has been diagnosed with and sought 
treatment for a disability that has been variously diagnosed 
as bipolar disorder, bipolar affective disorder, major 
depression, and dysthymic disorder.  His service medical 
records reflect that in May 1991, the veteran complained of 
mental problems manifested by severe nervousness and anger.  
However, the record does not reflect that the veteran has 
been afforded a VA medical examination and clinical opinion 
to determine the etiology of his current psychiatric 
disability.  The Board finds that such an opinion is 
necessary to fairly adjudicate the veteran's claim.

With respect to the veteran's claim for entitlement to 
service connection for asthma, the record reflects, that on a 
report of medical history taken in conjunction with his 
December 1987 entrance examination, the veteran reported a 
history of asthma.  However, he noted that his last attack 
had been when he was three years old.  Nevertheless, the 
record demonstrates that in July 1989, while in service, the 
veteran complained of shortness of breath while running.  The 
examiner's assessment was rule out exercised induced asthma.  
However, although the record reflects that the veteran 
reported that asthma pre-existed service and experienced 
shortness of breath that was possibly asthma while in 
service, the record does not reflect that the veteran has 
been afforded a VA examination and clinical opinion to 
determine whether the veteran has current asthma which was 
incurred in or aggravated by active service.  Moreover, an 
attempt to obtain reports of treatment of asthma prior to 
service would be useful prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, 20 
Vet. App 1 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  

Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for service 
connection for asthma and a psychiatric 
disability other than personality 
disorder, to include depression and 
bipolar disorder, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

The appellant should also be informed of 
the information or evidence needed to 
reopen the previously denied claim for 
service connection for personality 
disorder.  Specifically, the veteran 
should be informed of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection for personality disorder that 
were found insufficient in the previous 
final denial of record.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his pyschiatric and asthma 
disabilities prior to (including at age 
3), and since, his military service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the presence, nature and etiology of his 
disabilities.  The examiner should be 
requested to furnish an opinion 
concerning, whether it is at least as 
likely as not that any of the veteran's 
currently diagnosed pyschiatric 
disabilities, other than personality 
disorder, are etiologically related to 
his reported in-service psychiatric 
symptomology.

The veteran should also be afforded a VA 
examination, by the appropriate 
specialist, to determine the nature, 
presence and etiology of his asthma.  The 
examiner should be requested to furnish 
an opinion concerning whether the veteran 
has current asthma, and whether any 
preexisting asthma disability was 
aggravated by the veteran's service in 
the military or, in the alternative, 
whether it is at least as likely as not 
that the veteran has a current asthma 
disability that is etiologically related 
to his service in the military.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


